                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                 No. 4:17-CV-00117-D

RICKY WORTHINGTON,                             )
                                               )
                       Plaintiff,              )
                                               )
                       v.                      )       ORDERFORPAYMENTOFATTORNEY
                                               )       FEES UNDER THE EQUAL ACCESS
NANCY A. BERRYHILL,                            )       TO JUSTICE ACT
Acting Commissioner of Social Security,        )
                                               )
                                               )
                       Defendant.              )
________________________ )
       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $5,400.00 in attorney's fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiffs counsel, Howard

D. Olinsky, and mailed to his office at Olinsky Law Group, 300 South State St., Suite 420,

Syracuse, NY 13202, in accordance with Plaintiffs assignment to his attorney of his right to

payment of attorney's fees under the Equal Access to Justice Act.

SO ORDERED. This        2..o   dayofNovember, 2018
